Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 and 20, respectively of U.S. Patent No. 10,601,213 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass substantially similar subject matter.
The following table is presented for the purpose of a comparison of the conflicting claims between the application and the patent.
Application No. 16/788,816
U.S. Patent No. 10,601,213 B2
Claim 1
Claim 1
A method of detecting an arc fault on a power line, comprising:

repeatedly sampling a high frequency signal on a power line sequentially at different frequency regions according to a frequency hopping sequence over a predefined time period, the different frequency regions including at least one frequency region that includes a carrier for power line communication on the power line and at least one frequency region that excludes a carrier for power line communication on the power line;
computing a plurality of energy levels for the frequency regions of the frequency-hopping sequence, based on a plurality of energy measurements of the sampled high frequency signals;



classifying the frequency regions in the frequency hopping sequence as having a presence or an absence of signal content in the respective frequency region, according to the computed energy level corresponding to the respective frequency region; and






sampling a high frequency signal on a power line sequentially at different frequency regions according to a frequency hopping sequence over a predefined time period, the sampling a high frequency signal step being repeated a number of times over a predefined time period, the different frequency regions including at least one frequency region that includes a carrier for power line communication on the power line and at least one frequency region that excludes a carrier for power line communication on the power line;
obtaining a plurality of energy measurements of the sampled high frequency signals for each frequency region in the frequency hopping sequence based on the sampled high frequency signals;

computing an energy level for each frequency region of the frequency-hopping sequence based on the plurality of energy measurements for each frequency region; assigning a binary value to each frequency region in the frequency hopping sequence according to the energy level corresponding to the frequency region, the binary value representing a presence or absence of signal content in the frequency region; and
determining a presence or absence of an arc fault event based on the binary values for the 
Claim 2
Claim 2
wherein a frequency of each frequency region sequentially increases or decreases in the frequency hopping sequence.
wherein a frequency of each frequency region sequentially increases or decreases in the frequency hopping sequence.
Claim 3
Claim 3
wherein the obtaining an energy measurement comprises: for each iteration of the frequency hopping sequence, generating an energy envelope or received signal strength indicator (RSSI) voltage sample for each frequency region in the frequency hopping sequence based on the sampled high frequency signal.
wherein the obtaining an energy measurement comprises: for each iteration of the frequency hopping sequence, generating an energy envelope or received signal strength indicator (RSSI) voltage sample for each frequency region in the frequency hopping sequence based on the sampled high frequency signal.
Claim 4
Claim 4
wherein the computing an energy level comprises: for each frequency region, auto-correlating the plurality of energy envelopes or RSSI voltage samples of the frequency region to obtain a peak energy value as the energy level, or summing squared RSSI voltage samples of the frequency region to obtain a summed energy value as the energy level.
wherein the computing an energy level comprises: for each frequency region, auto-correlating the plurality of energy envelopes or RSSI voltage samples of the frequency region to obtain a peak energy value as the energy level, or summing squared RSSI voltage samples of the frequency region to obtain a summed energy value as the energy level.
Claim 5
Claim 5
wherein the frequency hopping sequence includes a sequence of M frequency regions, and the frequency hopping sequence is performed N times, the computing computes the energy level for each of the M frequency regions using the following equation:

Em = max(ACRm) =                                            
                                                
                                                    
                                                        ∑
                                                        
                                                            n
                                                            =
                                                            1
                                                        
                                                        
                                                            N
                                                        
                                                    
                                                    
                                                        (
                                                        
                                                            
                                                                S
                                                            
                                                            
                                                                m
                                                                n
                                                                 
                                                            
                                                        
                                                        )
                                                    
                                                
                                            
                                        , 

where:

m is the order frequency region between 1 to a maximum M in the frequency hopping sequence,

n is a number from 1 to a maximum N that the frequency hopping sequence is performed, 

S is an energy measurement sample at a frequency step of a frequency hopping sequence, 

Em is an energy level for a frequency hopping sequence m, and

m) is a peak autocorrelation of N-energy measurement samples for a frequency hopping sequence m.


Em = max(ACRm) =                                            
                                                
                                                    
                                                        ∑
                                                        
                                                            n
                                                            =
                                                            1
                                                        
                                                        
                                                            N
                                                        
                                                    
                                                    
                                                        (
                                                        
                                                            
                                                                S
                                                            
                                                            
                                                                m
                                                                n
                                                                 
                                                            
                                                        
                                                        )
                                                    
                                                
                                            
                                        , 

where: 

m is the order frequency region between 1 to a maximum M in the frequency hopping sequence, 


n is a number from 1 to a maximum N that the frequency hopping sequence is performed, 

S is an energy measurement sample at a frequency step of a frequency hopping sequence, 


Em is an energy level for a frequency hopping sequence m, and 

m) is a peak autocorrelation of N-energy measurement samples for a frequency hopping sequence m.
Claim 6
Claim 6
wherein the sampling a high frequency signal comprises: for each frequency region in the frequency-hopping sequence, down converting the high frequency signal associated with the frequency region, applying a low pass filter to the down converted signal, and generating an energy envelope or RSSI sample for the filtered signal.
wherein the sampling a high frequency signal comprises: for each frequency region in the frequency-hopping sequence, down converting the high frequency signal associated with the frequency region, applying a low pass filter to the down converted signal, and generating an energy envelope or RSSI sample for the filtered signal.
Claim 7
Claim 7
wherein the determining a presence or absence of an arc fault event further comprises determining whether the classifications of the frequency regions in the frequency hopping sequence satisfy a predefined condition.
wherein the determining a presence or absence determines a presence or absence of an arc fault event when the binary values satisfy a predefined condition.
Claim 8
Claim 8
wherein the predefined time period is a half-cycle of a base frequency.
wherein the predefined time period is a half-cycle of a base frequency.
Claim 9
Claim 9
further comprising: causing interruption of power on the power line when an arc fault event is detected.
further comprising: causing interruption of power on the power line when an arc fault event is detected.
Claim 10
Claim 10
An arc fault detection device for detecting an arc fault on a power line, comprising: an analog front end configured to:

repeatedly sampling a high frequency signal on the power line sequentially at different frequency regions according to a frequency hopping sequence over a predefined time period, the different frequency regions including at least one frequency region that includes a carrier for power line communication on the power line and at least one frequency region that excludes a carrier for power line communication on the power line; a memory; andone or more processors, in communication with the memory, configured to:






compute a plurality of energy levels for the frequency regions of the frequency-hopping sequence, based on a plurality of energy measurements of the sampled high frequency 

determine a presence or absence of an arc fault event based on the classifications of the frequency regions.


sample a high frequency signal on a power line sequentially at different frequency regions according to a frequency hopping sequence, the sampling of a high frequency signal being repeated a number of times over a predefined time period, the different frequency regions including at least one frequency region that includes a carrier for power line communication on the power line and at least one frequency region that excludes a carrier for power line communication on the power line, and obtain a plurality of energy measurements of the sampled high frequency signals for each frequency region in the frequency hopping sequence based on the sampled high frequency signals; a memory; and one or more processors, in communication with the memory, configured to: 

compute an energy level for each frequency region of the frequency-hopping sequence based on the plurality of energy measurements for each frequency region, assign a binary value to each 

determine a presence or absence of an arc fault event based on the binary values for the frequency regions of the frequency-hopping sequence.
Claim 11
Claim 11
wherein a frequency of each frequency region sequentially increases or decreases in the frequency hopping sequence.
wherein a frequency of each frequency region sequentially increases or decreases in the frequency hopping sequence.
Claim 12
Claim 12
wherein, to obtain an energy measurement, the analog front end is configured to:
for each iteration of the frequency hopping sequence, generate an energy envelope or received signal strength indicator (RSSI) voltage sample for each frequency region in the frequency hopping sequence based on the sampled high frequency signal.
wherein, to obtain an energy measurement the analog front end is configured to: for each iteration of the frequency hopping sequence, generate an energy envelope or received signal strength indicator (RSSI) voltage sample for each frequency region in the frequency hopping sequence based on the sampled high frequency signal.
Claim 13
Claim 13
wherein, to compute an energy level, the processor is configured to: for each frequency region, auto-correlate the plurality of energy envelopes or RSSI voltage samples of the frequency region to obtain a peak energy value as the energy level, or sum squared RSSI voltage samples of the frequency region to obtain a summed energy value as the energy level.
wherein, to compute an energy level, the processor is configured to: for each frequency region, auto-correlate the plurality of energy envelopes or RSSI voltage samples of the frequency region to obtain a peak energy value as the energy level, or sum squared RSSI voltage samples of the frequency region to obtain a summed energy value as the energy level.
Claim 14
Claim 14
wherein the frequency hopping sequence includes a sequence of M frequency regions, and the frequency hopping sequence is performed N times, the processor being configured to compute the energy level for each of the M frequency regions using the following equation:

Em = max(ACRm) =                                            
                                                
                                                    
                                                        ∑
                                                        
                                                            n
                                                            =
                                                            1
                                                        
                                                        
                                                            N
                                                        
                                                    
                                                    
                                                        (
                                                        
                                                            
                                                                S
                                                            
                                                            
                                                                m
                                                                n
                                                                 
                                                            
                                                        
                                                        )
                                                    
                                                
                                            
                                        , 

where:

m is the order frequency region between 1 to a maximum M in the frequency hopping sequence,

n is a number from 1 to a maximum N that the frequency hopping sequence is performed, 


Em is an energy level for a frequency hopping sequence m, and

max(ACRm) is a peak autocorrelation of N-energy measurement samples for a frequency hopping sequence m.



Em = max(ACRm) =                                            
                                                
                                                    
                                                        ∑
                                                        
                                                            n
                                                            =
                                                            1
                                                        
                                                        
                                                            N
                                                        
                                                    
                                                    
                                                        (
                                                        
                                                            
                                                                S
                                                            
                                                            
                                                                m
                                                                n
                                                                 
                                                            
                                                        
                                                        )
                                                    
                                                
                                            
                                        , 

where: 

m is the order frequency region between 1 to a maximum M in the frequency hopping sequence, 


n is a number from 1 to a maximum N that the frequency hopping sequence is performed, 

m is an energy level for a frequency hopping sequence m, and 

max(ACRm) is a peak autocorrelation of N-energy measurement samples for a frequency hopping sequence m.
Claim 15
Claim 15
wherein to sample the high frequency signal, the analog front end is configured to: for each frequency region in the frequency-hopping sequence, down convert the high frequency signal associated with the frequency region, apply a low pass filter to the down converted signal, and generate an energy envelope or RSSI sample for the filtered signal.
wherein to sample the high frequency signal, the analog front end is configured to: for each frequency region in the frequency-hopping sequence, down convert the high frequency signal associated with the frequency region, apply a low pass filter to the down converted signal, and generate an energy envelope or RSSI sample for the filtered signal.
Claim 16
Claim 16
wherein the processor is configured to determine a presence or absence of an arc fault event when the binary values satisfy a predefined condition.
wherein the processor is configured to determine a presence or absence of an arc fault event when the binary values satisfy a predefined condition.
Claim 17
Claim 17
wherein the predefined time period is a half-cycle of a base frequency.
wherein the predefined time period is a half-cycle of a base frequency.
Claim 18
Claim 18
wherein the analog front end comprises: a mixer configured to sequentially demodulate the high frequency signal at different frequency regions according to the frequency hopping sequence using a local oscillator or phase locked loop, the high frequency signal being demodulated by the mixer to a baseband signal; and one or more band pass filters to filter the high frequency signal or the demodulated baseband signal.
wherein the analog front end comprises: a mixer configured to sequentially demodulate the high frequency signal at different frequency regions according to the frequency hopping sequence using a local oscillator or phase locked loop, the high frequency signal being demodulated by the mixer to a baseband signal; and one or more band pass filters to filter the high frequency signal or the demodulated baseband signal.
Claim 19
Claim 19
wherein the processor is further configured to cause interruption of power on the power line when an arc fault event is detected.
wherein the processor is further configured to cause interruption of power on the power line when an arc fault event is detected.
Claim 20
Claim 20
A non-transitory tangible computer medium storing computer executable code, which when executed, is configured to implement a method of detecting an arc fault on a power line, the method comprising:

repeatedly sampling a high frequency signal on a power line sequentially at different frequency regions according to a frequency hopping sequence over a predefined time period, the different frequency regions including at 





determining a presence or absence of an arc fault event based on the classifications of the frequency regions.


sampling a high frequency signal on a power line sequentially at different frequency regions according to a frequency hopping sequence over a predefined time period, the sampling of a high frequency signal being repeated a number of 
determining a presence or absence of an arc fault event based on the binary values for the frequency regions of the frequency-hopping sequence.


Comments
The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claims 1, 10, and 20. Therefore, no prior art rejection for claims 1, 10, and 20 is presented in this action. However, Claims 1 – 20 are rejected under nonstatutory double patenting. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kolker et al. (US 7,925,458 B2) discloses a method in an arc fault detecting device capable of being electrically connected to an electrical wiring system between line side phase and neutral conductors and load side phase and neutral conductors, said method detecting the 
Logvinov et al. (US 2014/0084942 A1) teaches method of operating an arc fault detection system coupled to a power line, the method comprising: determining one or more arc fault detection windows in power line signals on the power line, the power line signals comprising a communication signal and an alternating current (AC) power signal; receiving the power line signals from the power line during the one or more arc fault detection windows; and performing arc fault detection processing on the received power line signals (see claim 1).
Prabhu K et al. (US 2010/0219838 A1) suggests positively determining the existence of the wet arc fault when the slope value change number is at least certain percentage of the number of AC power cycles (see claim 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        3/13/2021